Title: To Thomas Jefferson from Joseph Carrington Cabell, 19 February 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb. 19. 1824.
I received in due time by the mail your favor of the 3d inst I have not written in reply, because I have been absorbed in the discharge of my duties at this place. From the first moment I heard of the bill to recharter the Farmer’s Bank, I fixed upon it as furnishing a good opportunity to provide the fifty thousand dollars for our Library & Apparatus. I mentioned my views to Mr Garrett when he was in town: & was actuated by these views when I wrote you for your opinion as to a suitable sum for those purposes. I kept my secret even from the visitors, & even my brother & most intimate friends, till about the time the Bill passed the House of Delegates. The Bankers called on me & requested my cooperation in getting the Bank rechartered, which I promised  in the event of being satisfied as to the terms. The House of Delegates passed the Bill without demanding any Bonus. When I announced my views in the Senate 17 Senators declared themselves on my side. But, as I expected, I instantly found myself in the midst of a Hornet’s Nest. What with the active opposition of stockholders, Debtors, Directors and officers, a prodigious ferment was excited & still prevails: & I have lost the majority in the senate. I have made & am still making every exertion in my power to compel the bankers to unite with us: & I have still hopes of success. But defeat is not improbable: Yet what a victory would not this be! at such a time—for such an object—against such a host of opponents! Col: Randolph, Mr Gordon, Genl Breckenridge & others are breasting the storm below. I have a decided majority of the Senate in favor of the measure; but some are afraid of losing the bill by our amendments. Perhaps the struggle will not be over before the Return of the mail. And I should be extremely glad to receive from you a few lines to animate our friends & rekindle their zeal. Probably your letter would get here before the final vote on our amendments in the House of Delegates. I have seen the Governor on the subject of the next meeting, and shall make suitable arrangements with the other visitors.I am, dear Sir, faithfully yoursJoseph C. CabellP.S. We shall probably carry a bonus in the Senate. If the appropriation to the University fails, in the Senate, I still hope it will be carried below, as an amendment to our amendment.